                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
___________________________________________

KEVIN BROWN,                               :
          Petitioner,                      :
                                           :
            v.                             :                                 No. 18-2790
                                           :
BARRY SMITH, the ATTORNEY GENERAL OF :
THE STATE OF PENNSYLVANIA, and the         :
DISTRICT ATTORNEY’S OFFICE OF              :
PHIALDELPHIA COUNTY                        :
                  Respondents.             :
____________________________________________

                                            ORDER

       AND NOW, this 1th day of October, 2019, after de novo review of Petitioner Kevin

Brown’s petition for writ of habeas corpus, ECF No. 1; the Report and Recommendation

(“R&R”) of Magistrate Judge Thomas J. Reuter, ECF No. 12; Brown’s objections to the R&R,

ECF No. 15, ECF No. 16, and Brown’s Motion Requesting a Stay of Abeyance to Satisfy the

Exhaustion Requirements, and for the reasons set forth in the Opinion dated September 20, 2019,

IT IS HEREBY ORDERED THAT:

       1.      The Report and Recommendation, ECF No. 12, is APPROVED and

ADOPTED;

       2.      The objections, ECF No. 15, 1 ECF No. 16, to the Report and Recommendation

are OVERRULED;

       3.      Brown’s Motion Requesting a Stay of Abeyance to Satisfy the Exhaustion

Requirements, ECF No. 17, is DENIED;



1
        In the interests of justice, this Court considered Brown’s late traverse, ECF No. 15, as
objections, as well as his untimely objections.
                                                    1
                                                 100119
      4.     The petition for writ of habeas corpus, ECF No. 1, is DENIED and DISMISSED

with prejudice;

      5.     There is no basis for the issuance of a certificate of appealability; and

      6.     The case is CLOSED.

                                                    BY THE COURT:




                                                    /s/ Joseph F. Leeson, Jr._____________
                                                    JOSEPH F. LEESON, JR.
                                                    United States District Judge




                                               2
                                            100119
